  Case 19-07015       Doc 16     Filed 03/19/19 Entered 03/19/19 14:27:02           Desc Main
                                   Document     Page 1 of 3
54739 Barnes


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                                      Case No. 19-07015
                                                            Chapter 13
Richard A. Barnes                                           Judge Schmetterer

               Debtor.

  CORPORATE AMERICA FAMILY CREDIT UNION’S RESPONSE TO DEBTOR’S
             MOTION TO IMPOSE THE AUTOMATIC STAY

         NOW COMES the movant Corporate America Family Credit Union, the “Credit Union,”

by and through its attorneys Kerry Trunkett and Caroline Hasten of Trunkett & Trunkett, P.C. for

its Response to Debtor’s Motion to Impose the Automatic Stay, states as follows:

         1.    On April 26, 2016, Richard A. Barnes, the “Debtor,” entered into a loan

agreement with the Credit Union for the refinancing of a 2011 Harley Davidson Motorcycle in

the principal amount of $21,477.30. Attached hereto as Exhibit A is a true and correct copy of

the Loan Agreement.

         2.    The loan is secured by a lien on the 2011 Harley Davidson motorcycle VIN

1HD1FC411BB673358 (the “Harley”). Attached hereto as Exhibit B is a true and correct copy

of the title naming the Credit Union as the lienholder.

         3.    On March 21, 2018, the Debtor received a discharge in a Chapter 7 case (17-

01179). Prior to discharge, the Debtor reaffirmed his loan with the Credit Union as to the Harley

Davidson. Attached hereto as Exhibit C is a true and correct copy of the Reaffirmation

Agreement.

         4.    On April 16, 2018, the Debtor voluntarily filed for relief under Chapter 13 of the

United States Bankruptcy Code under case number 18-11082. That Chapter 13 case was

dismissed for failing to make plan payments on July 11, 2018.
  Case 19-07015        Doc 16    Filed 03/19/19 Entered 03/19/19 14:27:02              Desc Main
                                   Document     Page 2 of 3
54739 Barnes


       5.      On August 30, 2018, the Debtor voluntarily filed for relief under Chapter 13 of

the United Bankruptcy Code under case number 18-24569. That Chapter 13 case was dismissed

for failing to make plan payments on January 23, 2019.

       6.      On March 13, 2019, the Debtor filed this Chapter 13 case, filed his Petition,

Schedules, and filed a Motion to Impose the Automatic Stay.

       7.      During this time, the Debtor has been in possession of the Harley and has made

repeatedly false statements to the Credit Union regarding the status of the Harley and its

whereabouts.

       8.      Specifically, the Debtor told the Credit Union representative that the motorcycle

is in pieces in his garage, that a repair shop in Indiana has possession of the Harley, and that he

was moving to Texas.

       9.      The Debtor fails to list this asset in his new bankruptcy schedules and fails to list

the Credit Union as a secured creditor.

       10.     However, the Debtor has an active, full coverage policy on the Harley with Geico

and the Secretary of State shows an active registration for the Harley through June 30, 2019.

Attached hereto as Exhibit D is the declaration page of the insurance policy.

       11.     Despite having reaffirmed the Harley loan and retaining possession of the Harley,

the Debtor has failed to make payments pursuant to the reaffirmation agreement and has failed to

turn the Harley over to the Credit Union.

       12.     On August 28, 2018, the Credit Union filed a Complaint in Detinue in Cook

County seeking the return of the Harley.

       13.     This newest bankruptcy case has been filed in bad faith with the specific intention

to thwart the Credit Union’s attempts to recover the Harley.
  Case 19-07015        Doc 16     Filed 03/19/19 Entered 03/19/19 14:27:02               Desc Main
                                    Document     Page 3 of 3
54739 Barnes


       14.     The Bankruptcy Code allows the court to impose the stay “as to any or all

creditors, after notice and a hearing, only if the party in interest demonstrates that the filing of

the later case is in good faith as to the creditors to be stayed.” 11 U.S.C. §362 (c)(4)(B).

       15.     Here, the Debtor’s newest bankruptcy petition fails to list the Harley as an asset

and fails to list the Credit Union as a secured creditor pursuant to the reaffirmed Harley Loan.

       WHEREFORE, Corporate America Family Credit Union prays this Court to enter an

order denying the Debtor’s Motion to Impose the Automatic Stay as to the Credit Union and for

whatever further relief this Court deems just and proper.

                                               Respectfully submitted,
 TRUNKETT & TRUNKETT, P.C.                     Corporate America Family Credit Union
 20 N. Wacker Drive
 Suite 1434
 Chicago, IL 60606                             By:
 312.324.3101                                          Kerry Trunkett, One of Its Attorneys
 Kerry Trunkett: 6188221
 Caroline Hasten: 6316656
